                                                                             CLERK'
                                                                                  S OFFICE U.S.DiST.COURT
                                                                                 ATCHARLQU ESVILE,VA
                                                                                         FI
                                                                                          LED

                                                                                      MAï 22 2218
                       IN TIIE U M TED STA TES DISTRIC T C OU R T                zu     .DU LEYULE
                      FO R TIIE W E STER N D ISTRIC T O F W R G IM A            R .               '
                                  LYN C H BU R G D IW SIO N                             P 7Y CL


 U NITED STA TE S O F AM ER ICA
                             )
                             ) criminalCaseNo.U',  lQ LCVQX                                  ïY
                             )
                             ) Inviolation of:
 QUENTIN LOW ELL HORSLEX,and )
 KENNETH BERNARD ADGERSON,JR.) 18U.S.C.jj922(g) 924(c).
                                              ) 21tcs-c.j841(a)((),(b)(1)(A),(b)(1)m)&
                                              ) (b)(1)(c)
                                              ) 21U.S.C.j846
                                              ) 21U.S.C.j'8534a)& (p)

                                     IN D IC T M E N T

The Grand Jury chargesthat:

                                       C O U NT O NE
         Conspiracy to D istribute andp ossess W ith Intentto D istribute Cocaine and
                                     M ethamphetam ine

       1.     Beginning in or aboutA ugust2017,and continuing to in oraboutFebruary 2019,

intheW esternDistrictofVirginia,thedefendants,QUENTW LOW ELL HORSLEY and
KENNETH BERNARD ADGERSON ,JR.,knowingly and intentionally combined,conspired,

coe ederated,and agreed togethermtd with each other,andwith otherpersonslcnown and

llnknownto theGrand Jury,to comm itthefollowing offensesagainsttheUnited Stàtes:to

disG buteandpossessw ith intentto distribute conkolled substances,to wit:500 grnm sorm ore

ofa m ixture orsubstmw e contairling a detectable am otm tofm etham phetam ine,its salts,isom ers,

orsaltsofits isom ers,a Schedule 11 controlled substance,and 500 gm m s ôrm ore ofa m ixttlre or

substance contaiinga detectable am otm tofcocaine,a Schedule 11 controlled substance,irl
                                 .




violationofTitle21,UnitedStatesCode,Section 841(a)(1)k




USAOII2018R00724
Case 6:19-cr-00013-NKM-JCH Document 1 Filed 05/08/19 Page 1 of 7 Pageid#: 1
      2.     A11inviolation ofTitle21,UnitedStatesCode,Sections846,841(b)(1)(B),and
841(b)(1)(A).
TheGrandJuryfurtherchargesthat:

                                       C O UN T TW O
                            DistributionofcontrolledSubstances
                On oraboutNovember6,2018,in theW estem DistrictofVirginia,the defendant,

KENNETH BERNARD A DGERSON,.
                          JR.,knoningly andintentionally distributed and

possessed with intentto distributeam ixtureand substancecontaining adetectablenm ountof

cocaine,aSchedule11controlled substance.

                A1linviolationofTitle21,UrlitedStatesCode,Sections841(a)and ('
                                                                             b)(1)(C).
TheGrandJury furtherchargesthat:

                                     C O U N T TH A EE
                            bistribution ofcontrolledsubstances
       5.       On oraboutNovem ber16,2018,intheW estern DistrictôfVirgirlia,the

defendant,KENNETH BERNAII.
                         D ADGERSON,JR.,knowingly andintentionally distributed

and possessedwith intentto distributea mixttlreand substancecontaining adetectableamolmtof

cocaine,aSchedule11controlled substance.

       6.       A11inviolationofTitle21,UzlitedStatesCode,Sections841(a)and (b)(1)'(C).
TheGrand Jtlryfurtherchargesthat:

                                      C O U N T FO U R
                            Distribution ofcontrolledsubstances
                On oraboutJanuary 24,2019,in theW estem DistrictofVirginia,the defendant,

KENNETH BERN ARD ADGERSON ,.
                           JR.,knowingly and intentionally distdbuted and

possessed with intentto distributeam ixtureand substance containing adetectable nmountof

cocaine,aSchedule11controlled substance.


USAO#2018R00724                     2
Case 6:19-cr-00013-NKM-JCH Document 1 Filed 05/08/19 Page 2 of 7 Pageid#: 2
       8.     A11inviolation ofTitle21,UnitedStatesCode,Sections841(a)and(b)(1)(C).
The GrandJut'y furtherchargesthat:

                                        C O UN T FIV E
                            Distribution ofcontrolledsubstances
              On oraboutDecember7,2017,in theW estern DistrictofVirginiw the defendant,

QUENTIN LOW ELL HORSLEY,lcnowinglyandintentionallydistributedandpossessedwith
intentto distributeam ixtureand substancecontaining adetectable nmotmtofcocaine,a

Schedule11controlled substance.

       10. A11inviolationofTitle21,United StatesCode,Sections841(a)and ('
                                                                        b)(1)(C).
The GrandJuryfurtherchrgesthat:

                                         CO U N T S1X
                            Distribution ofcontrolledsubstances
       11.    On oraboutDecember29,2017,in theW estern DiskictofVirgillia,the

defendant,QUENTm LOW ELL HORSLEY,knowinglyand intentionallydistributedand
possessedwith intentto distdbuteam ixtureand substancecontaining adetectable am otmtof

cocaine,a Schedule11controlled substance.

       12. A11inviolationofTitle21,United StatesCode,Sections841(a)and (b)(1)(C).
TheQrandJuryfurtherchargesthat:
                                       CO U N T SEV EN
                            Distribution ofcontrolledsubstances
       13.     On oraboutJuly 25,2018,in theW estern DistrictofVirginiw thedefendant,

QUENTIN LOW ELL HORSLEY,lcnowinglyandintentionallydistributedandpossessedwith
intentto distribute a m ixture and substance containing a detectable am ouritofcocaine,a

Schedule 11controlled substmw e.

       14. A11inviolation ofTitle21,United StatesCode,Sections841(a)and(b)(1)(C).

USAO#2018R00724
Case 6:19-cr-00013-NKM-JCH Document 1 Filed 05/08/19 Page 3 of 7 Pageid#: 3
The Grand Jtlry furtherchargesthat:

                                       COUNT EIGH T
                            Distribution ofcontrolledSubstances
              On oraboutNovem ber1,2018,in theW estem DistrictofVirginia,the defendant,

QUENTIN LOW ELL HORSLEY,lcnowinglyaladintentionally distributedandpossessedwith
intentto distributeam ixttlreand substancecontaining adetectable nmountofcocaine,a

Schedule11controlled substance.

       16. AllinviolationofTitle21,Urlited StatesCode,Sections841(a)and (b)(1)(C).
TheGrmld Jury furtherchargesthat:

                                        CO U N T M N E
                        Possession ofaFirearm by aConvictedFelon
       17.     On oraboutFebm ary 11,2019,in the W estel'
                                                        n DistrictofVirginia,thedefendant,

KENN ETH BERNARD ADGERSON,JR.,havingbeen convicted ofacrim eptmishableby

imprisonm entforaterm exceeding oneyear,did knowingly and intentionallypossessafirearm ,

thatis,aHaskell,M odelJHP,.4s-caliberpistol,said firenrm havingbeen sllipped and

transported in interstate comm erce.

       18. InviolationofTitle18,UnitedStatesCode,Sections922(g)(1)and924(a)(2).
TheGrand Jury furtherchargesthat:

                                         C O U NT T EN
                 Possession ofaFirearm in FurtlteranceofDrug Tram cking
               On oraboutFebnzary 11,2019,intheW estem DistrictofVirginia,thedefendant,

KENNETH BERNARD ADGERSON,JR.,did knowingly possessa flrearm ,thatisan

Anderson,M odelAM -15rifle,in furtheranceofadrug trafficking crim éforwllich hep ay be

prosecuted in a cotlrtofthe U nited States,thatis,conqpiracy to distdbute and possessw ith intent




USAO#2018R00724                     4
Case 6:19-cr-00013-NKM-JCH Document 1 Filed 05/08/19 Page 4 of 7 Pageid#: 4
to distributecontrolled substr ces,in violation ofTitle21,Untied SttesCode Sections846 and

841(a)(1).
      20. lnviolationofTitle18,UrlitedStatesCode,Section 924(c)(1)(A).
                              FO RFEITU R E ALLE G A TIO N

      21.    Upon conviction ofthe offensesalleged in CotmtsOnethrough Eight,the

defendantsshallforfeittotheUlzited States,plzrsuanttoTitle21,Unitsd StatesCode,Section

853(a),anypropertyconstituting,orderivedf'
                                         rom,anyproceedsobtained,directlyorindirectly,
astheresultoftllisoffense;andany property used,orintendedto beused,in any mnnnerorpart,

to comm it,orto facilitatethecomm ission ofthisoffense.Thisincludes,butisnotlimited to,the

following specificproperty:

                   a. $75,798.00 in United Statescurrency seized âom 614 EuclidAvenue,
                      Apnrtm entA,Lynchblzrg,VA 24501on oraboutFebruary 11,2019;

                   b. A 2011JaguarX.F,VlN : SAJW A0GB5BLR82819,registered toN .T.H.;

                      A 2012Nissan M axim a,VlN :1N4AA5AP1CC818713,registeredto

                      QuentinLowellHorsley;
                   d. Assortedjewelry,includinga35-inch l4-karatwhitegoldlink necklace,a
                      l4-karatwllite gold crosspendantcontaining diàm onds,a lo-karatyellow

                      pendantcontaining diam onds,a lo-karatyellow gold braceletcontaining

                      dinmonds,a lo-karatyellow/rhoditlm plated gold link necklacecontaining

                      dinm onds,and a lo-karatyellow /rhoditlm plated braceletcontaining

                      dinmonds,seized f'
                                       rom thetnmk ofa2011JagtzarXF registered toN .T.H.;

                   e. $20,000.00 in United StatesC= ency seized f'
                                                                 rom thetnmk ofa2011
                      JaguarX.
                             F registered to N .T.
                                                 .H .;



USAO #2018R00724
Case 6:19-cr-00013-NKM-JCH Document 1 Filed 05/08/19 Page 5 of 7 Pageid#: 5
                      $3,522.00 in United StatesCurrency seized from ahotelroom rented by

                      QuentinLowellHorsley;
      22. TheUrlitedStateswillseekaforfeituremoneyjudgmentagainstthedefendantsin
theam otmtequaltothevalueofany property constituting,orderived froni,any proeeeds

obtained,directly orindirectly,astheresultoftllisoffense.

      23.     Upon conviction ofthe offensealleged in CotmtNine,thedefendantshallforfeit

totheUnited States,ptlrsuanttoTitle18,UnitedStatesCode,Sedion924(d)andTitle28,
Urlited StatesCode,Section2461(c),anyfirearmsand ammunitioninvolvedin orusedinthe
knowing com mission oftheoffense,including butnotlim ited to aHaskellyM odelJI1P,.45-

caliberpistolwith serialnllmberX4257983and am mllnition.

      24.     Upon conviction oftheoffense allegedin CotmtTen,thedefendantshallforfeitto

theUnited States,pursuanttoTitle18,UnitedStatesCode,Section924(d)andTitle28,United
StatesCode,Section2461(c),anyfirearmsandammunitioninvolvedinorusedintheknowing
com mission oftheoffense,including butnotlim ited to an Anderson,M odelAM -15riflewith

sedalnllmber18112771andnmmlmition.

      25. Ifanyofthepropertydescribedaboveasbeingsubjecttoforfeiture,asaresultof
any actorom ission ofthedefendant:

                   a. cannotbelocatedupon the exerciseofduediligence'
                                                                    ,

                   b. hasbeen transfen'
                                      ed orsoldto,ordeposited with,athird party;

                      hasbeenplacedbeyondthejudsdiction oftheCourt;
                   d. hasbeen substantially dim inishedin value;or

                   e. hasbeen com mingled with otherproperty thatcannotbedivided without
                      diffculty;



USA O#2018R00724
Case 6:19-cr-00013-NKM-JCH Document 1 Filed 05/08/19 Page 6 of 7 Pageid#: 6
thedefendantshallforfeittotheUnited Statesany otherproperty ofthedefendant,up to the

valueofthepropertydescdbedabove,pursuanttoTitle21,UnitedStatesCode,Section 853(19.
       26. CriminalForfeiture,pursuanttoTitle21,United StatesCode,Sections853($ and    J

(P).


 A TRUE BILL,tllis V dayofM ay2019.


                                                      /S/FORRPERSON
                                                      FOREPER SON



TH OM A S T.CU LLEN
U N ITED STA TES A TTORN EY




U5,40#2018R00724                    7
Case 6:19-cr-00013-NKM-JCH Document 1 Filed 05/08/19 Page 7 of 7 Pageid#: 7
